Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
Claim 1 as amended recites “a fluid tight boundary of the compression space that extends continuously from the size variable opening to the tooth-space volume that is at the beginning of the compression operation”, Claim 1 further recites “the rear end of the Vi slide is displaceable past the tooth-space volume that is at the beginning of the compression operation”.  According the second recitation, once 
In Reference to Claims 2-9
Claims 2-9 are rejected due to their virtue dependency to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,409,490 to Nemit Jr et al (Nemit ) in view of US Patent 5,135,374 to Yoshimura et al (Yoshimura) .


Nemit discloses A screw compressor having at least one screw rotor (Fig. 7, 16) which is arranged such that it can be rotated about an axis of rotation arranged in an axial direction, wherein the at least one screw rotor is arranged in a compression space (Fig. 7, annotated by the examiner) that is in communication with a suction volume, which is designed to be at least in sections fluid-tight in a direction of the surroundings and opens out through a size-variable opening (Fig. 7, annotated by the examiner) into a high-pressure volume, wherein the compressor also has a Vi slide (Fig. 7, 48’) for influencing an internal volume ratio (Vi) of the compressor by varying a size of the size variable opening, the Vi being a ratio of tooth-space volumes of the interengaging screw rotors at a beginning and an end of a compression operation, wherein the Vi slide forms, a fluid-tight boundary of the compression space that extends continuously from the size variable opening to the tooth-space volume that is at the beginning of the compression operation and is arranged such that it can be displaced in position in the axial direction, the Vi slide extending continuously from a front end (Fig. 7, annotated by the examiner) thereof adjacent the high-pressure volume to a rear end (Combined Fig. 7 and Fig. 1, annotated by the examiner, since the Fig. 7 is a single slide design variation, the rear end of 46 is the rear end of 48’) thereof opposite the front end, wherein compressed gas can only exit the compression space into the high pressure volume via the size- variable opening, wherein the Vi slide can be displaced in a stepless (Fig. 1 shows the slide is driven by pressure difference between the disc, therefore, the Vi slide moves stepless) manner, toward and away from the high-pressure volume to vary the size of the size-variable opening, 
Nemit does not teach the sensing device.
Yoshimura teaches the compressor having a device (Fig. 1, 23) for sensing a slide position and a controller that repositions the Vi slide toward and away from the high-pressure volume based on a sensed slide position to regulate only the Vi

the controller (Fig. 1, 23) is an open-loop or a closed-loop controller for controlling or regulating that controls the position of the Vi slide
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention Nemit to incorporate teachings from Yoshimura.  Doing so, would result in a sensor device being used to position the slide as being taught by Yoshimura.  Both inventions of Nemit and Yoshimura are in the same flied of the invention.  Yoshimura teaches a close loop control method to accurate position the slide with a predictable result of success.
In Reference to Claim 3
Nemit discloses the Vi slide has an axially arranged recess (Fig. 7, annotated by the examiner), in particular groove, of which the depth increases in the axial direction.
In Reference to Claim 4
Nemit discloses compressor has a rod (Fig. 7, annotated by the examiner) with two ends (, wherein one end of the rod engages in the recess (As showed in Fig. 7)
Nemit teaches the other rod connected to the disc.
Yoshimura teaches wherein the rod is in operative engagement with a slide-position sensor (Fig. 1, 23, Col.4 Line 60-69 teaches the sensor 23 calculates the position of the slider).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention Nemit to incorporate teachings from Yoshimura.  Doing so, would result in a sensor device being used to position the slide as being taught by Yoshimura.  Both inventions of Nemit and Yoshimura are in the same flied of the invention.  Yoshimura teaches a close loop control method to accurate position the slide with a predictable result of success.
In Reference to Claim 6

In Reference to Claim 7
Nemit discloses the adjustment device has a hydraulic device (Fig. 1, annotated by the examiner) transmitting mechanical force.
In Reference to Claim 9
Nemit discloses the rear end of the Vi slide is received in chamber (Fig. 1, annotated by the examiner), and further comprising a piston (Fig. 1, annotated by the examiner) slidably movable in the chamber and connected to the rear end of the Vi slide to move the Vi slide axially.

    PNG
    media_image1.png
    666
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    589
    552
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nemit and Yoshimura as applied to claim 4 above, and further in view of US Patent Publication 2008/0131301 to Shoulders.
In Reference to Claim 5
Nemit discloses the compressor having the slide.
The combination of Nemit and Yoshimura as applied to Claim 5 does not teach an elastic element.
Shoulders discloses the rod is in operative engagement with an elastic element, in particular a spring (Fig. 5,120)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination Nemit and Yoshimura as applied to Claim 5 to incorporate teachings from Shoulders. Doing so, would result in a spring being used to position the piston of Nemit are being taught by Shoulders, since Shoulders provides a method of facilitating the movement of the piston.
Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive.
The argument filed on 6/8/2021 is true.  However, the argument is moot in terms of new ground of rejection.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        6/11/2021